Citation Nr: 0941472	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  09-25 494	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision of November 
9, 1995, that denied an increased evaluation for residuals of 
a right hip gunshot wound should be revised or reversed on 
grounds of clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The moving party is a Veteran who served on active duty from 
June 1944 to December 1945.  This matter is before the Board 
on a motion challenging the Board of Veterans' Appeals' 
(Board's) November 1995 decision that concluded a rating in 
excess of 10 percent for residuals of a right hip gunshot 
wound was not warranted.

Please note this motion has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

(The issue of entitlement to an effective date prior to 
February 23, 2004, for the grant of a higher, 20 percent, 
rating for residuals of a right hip gunshot wound is the 
subject of a separate decision by the Board.)


FINDINGS OF FACT

1.  A Board decision dated in November 1995 denied a rating 
in excess of 10 percent for residuals of a right hip gunshot 
wound.

2.  Service medical records showed moderate injury to Muscle 
Group XIV and Muscle Group XV due to a through and through 
gunshot wound.

4.  There was CUE in the Board decision of November 1995, in 
that it failed to recognize that the Veteran's residuals of a 
right hip and thigh gunshot wound included moderate muscle 
injury to Muscle Group XIV; but for such error, the rating 
for the residuals of the right hip and thigh gunshot wound 
should have been 30 percent with the application of 38 C.F.R. 
§ 4.55(a).


CONCLUSION OF LAW

The November 1995 Board decision's failure to recognize 
service connection for moderate injury to Muscle Group XIV 
was clear and unmistakable error which resulted in a rating 
for the Veteran's residuals of right hip and thigh gunshot 
wound less than warranted; but for the error, a 30 percent 
rating was warranted for the residuals of the right hip and 
thigh gunshot wound with the application of 38 C.F.R. 
§ 4.55(a).  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, it is not 
necessary to discuss the VCAA in connection with the moving 
party's Motion in this case.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of the VCAA do not apply to a claim, as 
here, based on an allegation of clear and unmistakable error 
in a previous decision.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  The Court held that an attempt to 
obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  Id. 
at 178.  An allegation of CUE does not represent a "claim," 
but rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.

B.  Legal Criteria, Factual Background, and Analysis

The moving party contends that CUE exists in a November 9, 
1995, Board decision which denied a claim for an increased 
rating, above 10 percent, for service-connected residuals of 
a gunshot wound to the right thigh, Muscle Group XV.  He 
argues that the Board's decision did not consider or apply 
pertinent regulations, specifically, 38 C.F.R. §§ 4.55(a) and 
4.72.  See moving party's claim, received in September 2009.

While the law vests the Board with original jurisdiction to 
determine whether CUE exists in a prior final Board decision, 
the shape and expanse of that review is controlled by statute 
and regulations.  Motions for review of prior Board decisions 
on the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. 
§ 20.1403 relates to what constitutes CUE and what does not, 
and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992. 
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new medical 
diagnosis that 'corrects' an earlier 
diagnosis considered in a Board 
decision.

(2) Duty to assist. The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence. A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

As stated by the Court, in order for clear and unmistakable 
error to exist: (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).  

Historically, the Veteran was granted service connection for 
a gunshot wound of the right hip in a March 1946 rating 
decision.  A 20 percent rating was assigned.  A May 1947 
rating decision reduced the rating to 10 percent.  
Parenthetically, the Veteran has raised a claim of CUE with 
the May 1947 decision which is referred to the RO in a 
separate decision by the Board.  The November 1995 Board 
decision which is the subject of this motion denied a rating 
in excess of the 10 percent rating which was assigned for the 
gunshot wound residuals under Code 5315 (for Muscle Group 
XV).  

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the Board's November 
1995 decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C. § 355 (1991) (currently 38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009)).

The Veteran's service treatment records show that he 
sustained a gunshot wound in combat in March 1945.  The one 
centimeter (cm.) round entrance wound was on the medial 
surface of the upper third of the thigh just below the 
gluteal fold and the four cm exit wound was on the lateral 
surface of the hip about 3 cm. behind the anterior superior 
spine.  The wounds were debrided soon after the injury.  The 
entry wound healed itself, and secondary closure of the exit 
wound occurred approximately two weeks after the initial 
injury.  By April 10 the sutures were out and the exit wound 
had also healed.  The only complaint was a moderate limp with 
walking.  He returned to limited duty at the end of May 1945.  
A March 1947 VA examination noted a scar "about the size of 
a dollar" over the trocanter.  A 1949 VA examination noted a 
superficial scar over the right ileum, two inches below the 
center of the crest.

For rating purposes, the skeletal muscles of the body are 
divided into 23 groups, in 8 anatomical regions, including 3 
groups for the thigh and 3 for the pelvic girdle.  See 38 
C.F.R. § 4.54 (1995).  Guidance for evaluating muscle 
disabilities was found under 38 C.F.R. § 4.56 (1995).  
Specifically, paragraph (b) provided that through and through 
or deep penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment were to be 
considered as of at least moderate degree.  There would have 
been an absence of explosive effect of high velocity missile 
and of residuals of debridement or of prolonged infection.  
History and complaint would have been a service department 
record or other sufficient evidence of hospitalization in 
service for treatment of wound and record in file of 
consistent complaint on record from first examination forward 
of one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings included entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.

Paragraph (c) provided that through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of lower velocity were to be considered as of 
at least moderately severe degree.  There would have been 
debridement or prolonged infection or sloughing of soft 
parts, intermuscular cicatrization.  History and complaint 
would have been a service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period inservice for treatment of wound of severe grade and 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up to production standards was 
to be considered, if present.  Objective findings would have 
included entrance and (if present) exit scars linear or 
relatively large and so situated as to indicate track of 
missile through important muscle groups and indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would have given positive evidence of marked 
or moderately severe loss.

Paragraph (d) stated that severe disability of muscles was 
characterized by through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization.  History and 
complaint was the same as for moderately severe disability of 
muscles, but in aggravated form.  Objective findings would 
have included extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in track of missile. X-rays might have shown minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation showed moderate or extensive loss of deep fascia or 
of muscle substance.  There would have been soft or flabby 
muscles in wound area and muscles would not have swelled and 
hardened normally in contraction.  Tests of strength and 
endurance compared with the sound side or of coordinated 
movements showed positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration 
would not be present but a diminished excitability to faradic 
current compared with the sound side might have been present.  
Visible or measured atrophy may or may not have been present 
and adaptive contraction of opposing groups of muscles, if 
present, indicated severity. Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where the bone was normally protected by muscle 
indicated the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may have been included in 
the severe group if there was sufficient evidence of severe 
disability.

The provisions of Diagnostic Code 5315 pertain to Muscle 
Group XV.  Such group affects the function of adduction of 
the hip, flexion of the hip, and flexion of the knee.  Group 
XV involves the mesial thigh group (1)adductor longus, (2) 
adductor brevis, (3) adductor magnus, (4) gracilis.  Under 
this code, a noncompensable rating was assigned for a slight 
muscle injury, a 10 percent rating when moderate, a 20 
percent rating when moderately severe, and a 30 percent 
rating when there is a severe injury.  

The provisions of Diagnostic Code 5314 pertain to Muscle 
Group XIV.  Such group affects the function of extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial band, acting 
with Muscle Group XVII in postural support of the body, and 
acting with the hamstrings in synchronizing hip and knee.  
Group XIV involves the anterior thigh group muscles (1) 
sartorious, (2) rectus femoris, (3) vastus externus, (4) 
vastus intermedius, (5) vastus internus, and (6) tensor 
vaginae femoris.  Under this code, a noncompensable rating 
was assigned for a slight muscle injury, a 10 percent rating 
when moderate, a 30 percent rating when moderately severe, 
and a 40 percent rating when there is a severe injury.

The evidence of record at the time of the November 1995 Board 
decision clearly showed that the Veteran's through and 
through wound involved Muscle Group XIV as well as Muscle 
Group XV.  Service treatment records and post-service medical 
records noted above indicated that the path of the missile 
was from the medial surface of the upper third of the thigh 
just below the gluteal fold to the lateral surface of the hip 
just behind the anterior superior spine.  A missile traveling 
that path had to have damaged muscles belonging to Muscle 
Group XIV as well as Muscle Group XV.  The Board is aware 
that the Veteran has argued that Muscle Group XVIII is the 
other Muscle Group affected by his injury.  However, based on 
the descriptions of the exit wound provided by medical 
professionals both in service, contemporaneous with the 
initial injury, as well as after service, the Board finds 
that Muscle Group XIV, or Diagnostic Code 5314, is the 
appropriate Diagnostic Code to apply in this case.

This error, i.e., failure to find that that there was more 
than one Muscle Group injured by the enemy gunshot wound in 
service, is "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made" as the Board did not grant an 
increased rating based on the additional muscle group 
involved.  Therefore, the November 1995 Board decision 
involved CUE.

As the Veteran's gunshot wound involved multiple muscle 
injuries affecting the hip and thigh, 38 C.F.R. § 4.55(a) 
(1995) must be considered.  This regulation was not applied 
in the November 1995 Board decision.  Evidence then of record 
demonstrated that the veteran suffered moderate injury of 
Muscle Groups XIV and XV.  See 38 C.F.R. § 4.72 ("A through 
and through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.").  The 
evidence at the time of the November 1995 Board decision did 
not reveal a moderately severe disability with respect to 
either Muscle Group as the record shows no relatively large 
entrance scar, no prolonged infection or sloughing of soft 
parts, and no intermuscular cicatrization or moderate loss of 
muscle substance.  There is also no evidence of prolonged 
hospitalization or consistent complaint of cardinal symptoms 
of muscle wounds.  The evidence did not show that the Veteran 
was unable to keep up with work requirements, as he worked 
for many years as a welder until his retirement in 1983.

Muscle groups XV and XIV affect the same joints, i.e., the 
pelvic girdle and thigh, and therefore, the major group, 
Muscle Group XIV, must be elevated from moderate to 
moderately severe, which would then warrant a 30 percent 
rating.  See 38 C.F.R. § 4.55(a) (1995) (muscle injuries in 
the same anatomical region will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to severe).

The record before the Board in November 1995 did not 
demonstrate that the muscle injuries then exhibited were of a 
"severe" degree, as none of the muscle groups demonstrated 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups, minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile, 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in wound area and muscles 
would not have swelled and hardened normally in contraction, 
severe impairment of function, traumatic muscular dystrophy, 
or induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis).  See 38 C.F.R. § 4.56 (1995).  Therefore, the 
provisions of 38 C.F.R. 4.55(b) (1995) are not for 
application.

In addition, the provisions of 38 C.F.R. 4.55(c) (1995) are 
not for application as the medical evidence did not 
demonstrate limitation of motion of the left knee or hip. The 
provisions of 38 C.F.R. 4.55(f) allow for muscle injuries to 
be separately rated and combined, after considering the 
amputation rule, in the same anatomical area when there is 
disability such as limitation of motion which affects 
function at a lower level.  However, the evidence of record 
before the Board in November 1995 did not show limitation of 
right hip or knee motion due to the gunshot wound in service.  
Finally, flail joint or faulty union was not shown. See 38 
C.F.R. 4.55(f).

With application of 38 C.F.R. § 4.55(a), a 30 percent rating 
overall, but no more, is warranted for muscle impairment as a 
residual of the gunshot wound to the right thigh and hip.  In 
summary, CUE has been found in the November 1995 Board 
decision in that it did not increase the rating for the 
Veteran's right hip and thigh gunshot wound residuals based 
on a finding of an injury to a second Muscle Group.








ORDER

There was CUE in the November 1995 Board decision; that 
decision is amended to the extent that a 30 percent rating is 
granted for the Veteran's residuals of a right hip and thigh 
gunshot wound based moderate injury to Muscle Groups XIV and 
XV.


                       
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



